 In the Matter Of PULLMAN-STANDARD CAR MANUFACTURING COMPANYandSTEELWORKERS ORGANIZING COMMITTEECase No. R-2952.-Decided September 12, 1941Jurisdiction:railroad car manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal by Company to grant exclusive recognition to unions involved ; elec-tions necessary..UnitsAppropriate for Collective Bargaining:single or separate units compris-ing: (1) all electrical employees in maintenance department, and power-house and sub-station operators, excluding foremen, leaders, and clericalemployees; (2) all machinists, apprentices and helpers, employees in tooland die ship classified as die men, machine operators, toolroom men, tool-room helpers, handymen, and cranemen, millwrights, production and main-tenancewelders, employees in wheel, axle and truck shop, except cranehookers, and employees in air-brake department excluding foremen, leaders,and clerical employees; and (3) all production and maintenance employeesincluding watchmen, and plant protection employees but excluding foremen,leaders and clerical employees ; determination of, dependent upon elections.Mr. Jelks H. Cabaniss,of Birmingham, Ala., for the Company.Mr. William E. MitchandMr. Noel R. Beddow,of Birmingham,Ala., for the S. W. O. C.Mr. J. R. May,of Montgomery, Ala., for the I. B. E. W.Mr. J. H. Howard,ofWashington, D. C., andMr. J. D. Baum-gardner,of Birmingham, Ala., for the I. A. M.Mr. J. L. Giglio,of Birmingham, Ala., for the Federal LaborUnion.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 1, 1941, Steel Workers Organizing Committee, hereincalled the S.W. O. C., filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of 'em-ployees of Pullman-Standard Car Manufacturing Company, Bes-35 N. L. R. B., No. 78.378 PULLMAN-STANDARD CAR MANUFACTURING COMPANY379semer, Alabama, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On August 20, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 21, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, theS.W. O. C., and the following labor organizations claiming to repre-sent employees directly affected by the investigation : Federal Labor.Union, affiliatedwith the American Federation of Labor, hereincalled the Federal Labor Union; International Association ofMachinists, affiliated with the American Federation of Labor, hereincalled the I. A. M.; and International Brotherhood of ElectricalWorkers;- affiliated with the American Federation of Labor, hereincalled the I. B. E. W. Pursuant to notice, a hearing was held onAugust 28, 1941, at Birmingham, Alabama, before John C. McRee,the Trial Eaminer duly designated by the Chief Trial Examiner.At the beginning of the hearing, the Federal Labor Union, theI.A. M., and the I. B. E. W. presented motions to intervene whichwere granted by the Trial Examiner. The Company, the S. W. O. C.,the Federal Labor Union, the I. A. M., and the I. B. E. W. wererepresented by counsel or official representatives and participated inthe hearing.Full opportunity to be heard, to examine 'and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made various rulings on motions' and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation operating a plant atBessemer, Alabama, where it manufactures railroad cars.All manu-factured cars are sold to railroads engaged in interstate commerce.The Company admits, for the purposes of this proceeding, that it isengaged in commerce within the meaning of the Act. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting em-ployees of the Company to membership.Federal Labor Union, International Association of Machinists, andInternational Brotherhood of ElectricalWorkers, are labor organi-zations affiliated with the American Federation of Labor, admittingemployees of the Company to membership.III. THE QUESTION CONCERNING REPRESENTATIONIn July 1941, the S. W. O. C. requested of the Company recognitionas the exclusive bargaining representative of its employees.TheCompany failed to recognize S. W. O. C. as such representative. InAugust, the I. B. E. W., the I. A. M., and the Federal Labor Unioneach sought exclusive recognition by the respondent as bargainingrepresentatives of certain of its employees.It does not appear thatthe Company granted such recognition to any of these organizations.In July or August, the Company informed the Regional Director ofits desire that the Board decide the question of representation.Froma statement of the Trial Examiner made at the hearing, it appears thateach of the labor organizations here involved represents a sub-stantial number of the Company's employees in the unit claimed byeach to be appropriate for purposes of collective bargaining.,We find that a question has arisen concerning the representationof employees of the Company.'The S. W. O. C. submitted to the Trial Examiner 1,053 authorization and member-ship cards.The Trial Examiner examined them and stated that 1,039 cards appearedto bear genuine original signatures,that 880 cards were dated between April 1 andAugust 14,1941, 95 between April 1 and December 30, 1940, and that the remainderwere undated.The Trial Examiner selected 100 cards at random,checked the signaturesthereon against the pay roll for the week ending August 9, 1941, and found 92 to be thenames of persons appearing on said pay roll.There are about 1,168 employees in theunit claimed by the S. W. O.C. to be appropriateThe I. B. E. W. submitted to the Trial Examiner a membership dues receipts book anda membership application receipts book, both books containing the receipts of a total of17 persons who were alleged to be employees of the Company.All these receipts weredated during August 1941.The Trial Examiner found that of the 17 names listed onthese receipts,16 appeared on the August 9 pay roll.There are 21 employees in theunit claimed by the I B. E W. to be appropriate.The I.A.M submitted to the Trial Examiner 137 authorization cards dated duringAugust 1941.The Trial Examiner stated'that all of the cards appeared to bear genuineoriginal signatures,and that, among 30 cards selected at random,26 bore the names ofpersons appearing on the August 9 pay roll.There are about 135 employees in the unitclaimed by the I.A.M. to be appropriate,exclusive of millwrights,whose number therecord does not disclose..The Federal Labor Union submitted to the Trial Examiner 248 authorization andmembership cards, of which 236 appeared to the Trial Examiner to bear genuine,originalsignatures,and 221 of the 236 were dated during August 1941. The Trial Examinerselected 60 cards at random and found that 49 bore the names of persons listed on theAugust 9 pay roll.There are about 1,000 employees in the unit claimed by the FederalLabor Union to be appropriate. PULLMAN-STANDARDCAR MANUFACTURING COMPANY381IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydesoribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. O. C. contends that production and maintenance em-ployees, excluding foremen, superintendents, and clerical employees,constitute a unit appropriate for the purposes of collective bargaining.The I. B. E. W. urges that a spearate unit of all electrical employeesin the maintenance department, and power-house and sub-stationoperators, excluding supervisory and clerical employees, is appropri-ate.The I. A. M. claims that a separate unit composed of machinists,apprentices and helpers, employees in tool and die shop classified asdie men, machine operators, toolroom men, toolroom helpers, handy-men, and cranemen, millwrights, production and maintenance welders,employees in the wheel, axle, and truck shop, except crane hookers,and employees in the air-brake department, excluding from each ofthe foregoing groups supervisory and clerical employees, is appro-priate.The Federal Labor Union asserts that all employees, includ-ing clerical employees, watchmen, and plant-protection employees, butexcluding employees in the units claimed by the I. A. M. and theI.B. E. W., and supervisory employees with authority to hire anddischarge, comprise an appropriate unit.The Company takes noposition with respect to the appropriate unit.The evidence indicates that many of the employees in the separateunits urged by the I. B. E. W. and the I. A. M. are skilled em-ployees, and all of such employees appear to come under the craftjurisdictions of these two unions.On the other hand, evidence wasintroduced to show that the manufacture of railroad freight cars atthe Company's plant is an 'integrated production process, and thatan industrial unit, including the employees claimed by the I. A. M.and the I. B. E. W., is appropriate. So far as the record shows,there has been no history of collective bargaining either by the craftor industrial unions.'Under the circumstances herein presented, wefind that the employees in the units claimed by the I. B. E. W: andthe I. A. M. could function either as separate units or as part of2 The S. W. O. C. attempted to negotiatea contractwith the_Company in 1937 and againin 1941.However, the partiesnever entered into a contract and the character of thenegotiations does not appear. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDa single industrial unit.Accordingly, we shall direct that electionsbe held, (1) among the employees, with the exclusions specifiedbelow, claimed by the I. B. E. W. to constitute an appropriate unit,by the S. W. O. C., or by neither of these organizations;, (2) amongthe employees, with the exclusions specified below, claimed by theI.A. M. to constitute an appropriate unit, to' determine whether theywish to be represented by the I. A. M., by the S. W. O. C., or byneither of these organizations.On the results of these elections willdepend the appropriate unit. If the employees in either of thesetwo groups select a bargaining representative other than the repre-sentative selected by the employees in the plant-wide industrial unit,they will constitute a separate and distinct appropriate unit. If theychoose the same representative as the employees in the plant-wideindustrial unit, they will be merged into a single unit with suchemployees .8Supervisory employees.Supervisory employees' at the Company'splant, consisting of foremen and leaders, have authority to hire anddischarge employees.All parties apparently desire, and since theyare major supervisory employees, we shall direct, that these employeesbe excluded from the craft and industrial units.4Clerical employees.The S. W. O. C. desires to exclude clericalemployees from the appropriate unit.The I. B. E. W. and theI.A. M. also seek to exclude clerical employees from the unit eachseeks as appropriate.The Federal Labor Union, on the other hand,requests the inclusion of clerical employees in the unit of employeesit claims as appropriate.The Federal Labor Union, however, hasnot specified which employees it refers to as clerical, or introducedany evidence regarding the duties of the clerical employees it desiresincluded in the unit.The plant manager included in his pay-rolllist of "clerical" employees all employees in engineering, pay-roll,timekeeping, and accounting departments.Apparently all these em-ployees work in the Company's general office. They are salariedemployees.The evidence does not disclose whether there are anyclerical employees in the plant.Under these circumstances, and sincethe interests of the employees in the- engineering, pay-roll, timekeep-ing, and accounting departments are distinct from those of employeesin a unit of production employees, we shall exclude all clericalemployees from the units herein alleged to be appropriate.Watchmen and plant-protection employees.The Federal LaborUnion desires the inclusion of these employees in the industrial unit.BMatter of The GlobeMachineandStamping Co.andMetalPolishersUnion, Local No. 8,et al., 3N.L. R. B. 294.4 James E. Stark Co.andUpholsterers' International Union of North America, LocalNo.255, 33 N. L It. B. 1076. PULLMAN-STANDARD CAR MANUFACTURING COMPANY383The S. W. O. C. has not expressed its position with regard to theseemployees.We shall include the watchmen and plant-protectionemployees in the industrial unit.5We find that all production and maintenance employees, including,watchmen and plant-protection employees, but excluding superin-tendents, foremen, leaders, and clerical employees, may properlyconstitute a unit appropriate for the purposes of collective bargain-ing which would insure to the employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.As indicatedabove, the employees in the units claimed by the I. A. M. and theI.,B. E. W. may or may not be included within such unit, dependingon the results of the elections we shall order.We shall, therefore,make no final determination of the appropriate unit or units pendingthe elections to be conducted among the employees in the craft units.VI. THE DETERMINATION OF REPRESENTATIVESWe have heretofore decided that separate elections will be held todetermine the collective bargaining representatives for the employeesin the craft units.We find that the question concerning represen-tation of the employees in the industrial unit can best be resolvedby means of an election by secret ballot.The parties stipulated that the pay roll for the week endingAugust 9, 1941, would be satisfactory for the purpose of determiningeligibility to vote.We shall give effect to the desires of the partiesin this respect and shall accordingly direct that the employees of theCompany eligible to vote in the elections shall be those who wereemployed during the pay-roll period ending August 9, 1941, subjectto such limitations and additionsas are setforth in the Direction ofElections herein.At the hearing the labor organizations requested that their namesappear on the ballot as'follows : Steel Workers Organizing Commit-tee,Local No. 1466; Federal Labor Union, affiliated with the Ameri-can Federation of Labor ; International Association of Machinists,Local No. 359; and International Brotherhood of Electrical Workers,Local No. 287.These requests are hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of Pullman-Standard Car Manufacturing Corn-'5Matter of The Quaker Oats CompanyandUnited Cereal Workers Local Industrial Union,No 1105,32 N L R. B 312. 384DECISIONSOF NATIONALLABORRELATIONS BOARDpany,Bessemer,Alabama, withinthe meaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,as amended, it isherebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Pullman-Standard Car Manufacturing Company, Bessemer,Alabama, elections by secret ballot shall be conducted as soon aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations :1.Among all electrical employees in the maintenance department,and power-house and sub-station operators of the Company, whowere employed during the pay-roll period ending August 9, 1941, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing foremen, leaders, clerical employees, and employeep who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Steel Workers Organizing Committee,Local No. 1466 or by International Brotherhood of Electrical Work-ers,Local No. 287, for the purposes of collective bargaining, or byneither ; and2.Among all machinists, apprentices and helpers; employees intool and die shop classified as die men, machine operators,toolroommen, toolroom helpers,handymen, and cranemen,millwrights, pro-duction and maintenance welders, employees in wheel, axle, and truckshop,except crane hookers,and employees in air-brake department,who were employed by the Company during the pay-roll periodending August 9, 1941, including employees who did not work duringsuch pay-roll period because theywere ill or on vacationor in theactivemilitary service or training of the United States, or tempo-rarily laid off, but excludingforemen, leaders,and clerical employees,and employees who have since quit or been discharged for cause,to determine whether they desire to be represented by Steel WorkersOrganizing Committee,Local No. 1466,or by International Associa-- PULLMAN-STANDARD CAR MANUFACTURING COMPANY385tion of Machinists, Local No. 359, for purposes of collective bargain-ing, or by neither; and3.Among all production and maintenance employees of the Com-pany who were employed during the pay-roll period ending August9, 1941,- including watchmen, plant-protection employees, employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding superintendents,foremen, leaders, clerical employees, employees in groups 1 and 2above, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by SteelWorkers Organizing Committee, Local No. 1466 or by Federal LaborUnion, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.